                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

LIQWD, INC. and OLAPLEX LLC,                  )
                                              )
               Plaintiffs,                    )
                                              )
          V.                                  )   Civil Action No. 17-14-JFB-SRF
                                              )
L'OREAL USA, INC., L'OREAL USA                )
PRODUCTS, INC., L'OREAL USA SID,              )
INC., and RED KEN 5rn A VENUE NYC,            )
L.L.C.,                                       )
                                              )
Defendants.                                   )

                                       MEMORANDUM ORDER

       At Wilmington this 30th day of January, 2019, the court having considered the motion

to bifurcate filed by plaintiffs Liqwd, Inc. and Olaplex LLC (together, "Olaplex") (D.I. 616), IT

IS HEREBY ORDERED THAT the motion to bifurcate is GRANTED-IN-PART for the reasons

set forth below.

       1. Background. On November 22, 2016, United States Patent No. 9,498,419 ("the '419

patent") was issued by the United States Patent and Trademark Office ("USPTO"), and Olaplex

filed a complaint against defendants L'Oreal USA, Inc., L'Oreal USA Products, Inc., L'Oreal

USA SID, Inc., and Redken 5 Avenue NYC, L.L.C. (collectively, "L'Oreal") for infringement
                               th




of the '419 patent and false advertising in the Central District of California (the "California

Action"). (D.I. 592, Ex. 1 at ,r 112; C.D. Cal. C.A. No. 16-8708-R-AFM, D.I. 1) Olaplex filed

the present action on January 5, 2017 against L'Oreal after dismissing the California Action,

asserting causes of action for the alleged infringement of the '419 patent, among other causes of

action. (D.I. 2)
       2. Olaplex filed its first amended complaint as a matter of right on March 20, 2017. (D.I.

53) In response, L'Oreal filed its motion to dismiss the first amended complaint on April 17,

2017. (D.I. 66) On June 21, 2017, Olaplex moved for leave to file a second amended complaint,

seeking to add a cause of action for infringement of United States Patent No. 9,668,954 ("the

'954 patent"), which issued on June 6, 2017. (D.I. 126, Ex. 2) On February 28, 2018, the court

issued a Report and Recommendation granting Olaplex's motion to amend the complaint,

denying L'Oreal's motion to dismiss, and granting-in-part L'Oreal S.A.'s motion to dismiss.

(D.I. 186) The district judge adopted the Report and Recommendation on April 23, 2018. (D.I.

234)

       3. Olaplex filed its second amended complaint on May 14, 2018, modifying the

definition of "Accused Products" to encompass the Step 2 and Step 3 products. (D.I. 262) On

June 12, 2018, L'Oreal filed a motion to dismiss the second amended complaint for failure to

state a claim pursuant to Rule 12(b)(6). (D.I. 302) The court held oral argument on L'Oreal's

motion to dismiss the second amended complaint on December 12, 2018. On December 17,

2018, the court issued its Report and Recommendation, recommending that the district judge

grant L'Oreal's motion to dismiss and deny L'Oreal's request for judicial notice. (D.I. 579) In

lieu of filing objections to the Report and Recommendation, Olaplex filed a motion for leave to

file a third amended complaint ("TAC"). (D.I. 592 at 4) The TAC identifies the Matrix Bond

Ultim8, Redken pH-Bonder, and L'Oreal Professionnel Smartbond three-step systems as the

"Accused Products." (D.I. 592, Ex. 1 at 1, ~ 61)

       4. On January 11, 2019, L' Oreal filed its answer to the second amended complaint and

asserted eleven counterclaims against Olaplex. (DJ. 608) On January 18, 2019, Olaplex filed the

instant motion to bifurcate seven of the eleven counterclaims. (D.I. 616) Olaplex subsequently



                                                   2
sought leave to expedite briefing on the motion and request a resolution prior to the January 29,

2019 deadline for opening expert reports. (D.I. 618) The court granted the request to expedite

briefing on January 23, 2019.

       5. Legal Standard. Rule 42(b) of the Federal Rules of Civil Procedure provides that,

"[t]or convenience, to avoid prejudice, or to expedite and economize, the court may order a

separate trial of one or more separate issues, claims, crossclaims, counterclaims, or third-party

claims." Fed. R. Civ. P. 42(b); Masimo Corp. v. Philips Elecs. N Am. Corp., 742 F. Supp. 2d

492, 495-96 (D. Del. 2010). In patent cases, judges often use bifurcation to simplify the issues

and to manage the volume and complexity of evidence presented to the jury. Masimo, 742 F.

Supp. 2d at 496 (citing Enzo Life Scis., Inc. v. Digene Corp., C.A. No. 02-212-JJF, 2003 WL

21402512, at *4 (D. Del. June 10, 2003)).

       6. Analysis. Olaplex's motion to bifurcate is granted with respect to L'Oreal's tenth and

eleventh counterclaims for inequitable conduct. "Inequitable conduct defenses are tried to the

Court, not a jury." Power Integrations, Inc. v. Fairchild Semiconductor Int'!, Inc., 763 F. Supp.

2d 671,686 (D. Del. 2010) (citing Gen. Electro Music Co. v. Samick Music Corp., 19 F.3d 1405,

1408 (Fed. Cir. 1994)). In accordance with the court's standard practice, L'Oreal may try its

inequitable conduct counterclaims to the bench following the jury trial, on a schedule to be

determined by the district judge.

       7. Olaplex's motion to bifurcate is denied without prejudice with respect to L'Oreal's

first, second, third, fourth, and fifth counterclaims. L'Oreal has established that the facts

underlying L'Oreal's first counterclaim under the Lanham Act are related to its unjust

enrichment defense and Olaplex's claim for damages. The evidence supporting L'Oreal's false

promise counterclaim regarding L'Oreal's potential acquisition of Olaplex overlaps with



                                                      3
Olaplex's claims for trade secret misappropriation stemming from the same acquisition

discussions. (D.I. 626, Ex. D at 64, Ex. E; D.I. 608 at 11142-50) Similarly, L'Oreal's third and

fourth counterclaims for breach of contract are based on alleged breaches of the same

nondisclosure agreement ("NDA") that is the subject of Olaplex's causes of action for breach of

contract. L'Oreal's fifth counterclaim for false marking is relevant to the availability of damages

on Olaplex's infringement contentions, as well as secondary considerations of nonobviousness.

Bifurcation of these counterclaims would not expedite or economize the litigation, but would

instead result in separate trials retreading much of the same evidence.

       8. Holding separate trials on L'Oreal's Lanham Act, false promise, breach of contract,

and false marking counterclaims would result in prejudice to L'Oreal by requiring L'Oreal to

present the same evidence at two separate trials. See Synopsys, Inc. v. Magma Design

Automation, C.A. No. 05-701-GMS, 2006 WL 1452803, at *4 (D. Del. May 25, 2006) (declining

to bifurcate antitrust claims from patent claims where "the evidentiary presentation in one case

would likely be substantially duplicative of the evidentiary presentation in the other."). The

evidence relating to L'Oreal's counterclaims overlaps with the evidence L'Oreal intends to

present as a defense to Olaplex's affirmative claims, and L'Oreal will present the evidence at the

first trial in connection with its defenses even if bifurcation is granted. For the same reason,

bifurcation would not serve the interest of preventing juror confusion. Olaplex's assertion that it

requires additional discovery on L'Oreal's counterclaims is belied by the fact that Olaplex is in

possession of most of the evidence forming the basis for those counterclaims, and the record

reflects that Olaplex took deposition discovery on topics relating to the counterclaims. (D.I. 617

at 6 n.7; D.I. 626 at 110, Ex. E)




                                                      4
        9. Conclusion. For the foregoing reasons, Olaplex's motion to bifurcate is granted with

respect to L'Oreal's tenth and eleventh counterclaims for inequitable conduct, and the motion is

denied with respect to L'Oreal's first through fifth counterclaims. (D.I. 616)

       10. This Memorandum Order is filed pursuant to 28 U.S.C. § 636(b)(l)(A), Fed. R. Civ.

P. 72(a), and D. Del. LR 72.l(a)(2). The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Memorandum Order. Fed. R.

Civ. P. 72(a). The objections and responses to the objections are limited to five (5) pages each.

       11. The parties are directed to the court's Standing Order For Objections Filed Under

Fed. R. Civ. P. 72, dated October 9, 2013, a copy of which is available on the court's website,

www.ded.uscourts.gov.




                                                     5
